803 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM WASHINGTON, Plaintiff-Appellantv.CHARLES ANDERSON, DEAN H. MILLS, LT. F. FUNSTON, Defendants-Appellees.
No. 86-1331.
United States Court of Appeals, Sixth Circuit.
Sept. 16, 1986.

1
BEFORE:  KENNEDY and MARTIN, Circuit Judges;  PECK, Senior Judge

ORDER

2
The plaintiff moves for counsel on appeal from the district court's judgment dismissing his civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
At the time he filed his complaint, the plaintiff was a prisoner at the State Prison of Southern Michigan in Jackson, Michigan.  The defendants are prison officials.  The plaintiff's complaint alleged that he was improperly disciplined when he returned late from a medical furlough.  He also alleged that he was denied proper medical care.  He requested injunctive relief and $100,000 punitive damages from each defendant.


4
At the plaintiff's request, the district court appointed counsel to represent him.  The defendants filed a motion for summary judgment which plaintiff's counsel failed to answer.  The magistrate filed a report recommending that summary judgment be granted.  Plaintiff's counsel failed to file objections to this report.  So the district court granted summary judgment to the defendants and dismissed the case.


5
The general rule is that a party who fails to object to the magistrate's report waives any issues on appeal.  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).  The Supreme Court has approved this rule.  Thomas v. Arn, --- U.S. ----, 106 S.Ct. 466, 475 (1985).  Because no objections were filed in the present case, the plaintiff has waived any issues on appeal.


6
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.